Citation Nr: 0933070	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  04-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a foot disorder, 
including flat feet.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a disability 
manifested by erectile dysfunction.  

4.  Entitlement to service connection for a skin disorder, 
including as a result of in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

In July 2005, the Board remanded the Veteran's appeal for 
further evidentiary development.  On remand, and specifically 
by a May 2009 rating action, the RO granted service 
connection for posttraumatic stress disorder (50%, effective 
from July 2002).  As the Veteran has not expressed 
disagreement with the initial rating or effective date 
assigned to this disability, no further issue regarding the 
Veteran's PTSD is currently in appellate status before the 
Board at this time.  

Further, following completion of the development requested in 
the Board's July 2005 remand, as well as a continued denial 
of the issues remaining on appeal, the Veteran's claims 
folder has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  In an unappealed rating action dated in December 1997, 
the RO denied service connection for a foot disorder 
characterized as flat feet.  

2.  Evidence received since December 1997, when viewed by 
itself or in context of the entire record, does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a foot disability, to include flat 
feet.  

3.  Any current hearing loss disability was not shown until 
many years after active duty and is unrelated to such 
service.  

4.  Any current disability manifested by erectile dysfunction 
was not shown until many years after active duty and is 
unrelated to such service.  

5.  A skin disorder was not shown until many years after 
active duty and is unrelated to such service, including any 
in-service exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The RO's December 1997 decision denying service 
connection for a foot disorder, to include flat feet, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  Additional evidence received since the December 1997 
rating action is not new and material, and the requirements 
to reopen the claim for service connection for a foot 
disability, to include flat feet, have not been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2008).  

3.  Hearing loss was not incurred in or aggravated by 
service, and sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 3.307, 3.309, 
3.385 (2008).  

4.  A disability manifested by erectile dysfunction was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303, 3.385 (2008).  

5.  A skin disorder was not incurred in, or aggravated by, 
active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303, 3.307, 3.309, 3.313 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied.  An October 2002 
letter to the Veteran addressed all three notice elements 
with regard to his service connection claims and was sent 
prior to the initial AOJ decision in this matter.  
Specifically, the correspondence informed the Veteran of the 
evidence required to substantiate these issues and of the 
Veteran's and VA's respective duties for obtaining evidence.  
[An August 2005 letter discussed the requirements specific to 
Agent Orange claims.  The timing defect of this document was 
cured by the agency of original jurisdiction's (AOJ's) 
subsequent readjudication of the Veteran's skin claim and 
issuance of a supplemental statement of the case (SSOC) in 
May 2009.]

Also, the notice required by Kent v. Nicholson, 20 Vet. App. 
1 (2006), concerning reopening previously denied claims, was 
furnished in July 2007.  The notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), concerning effective date 
and degree of disability, was furnished in March 2006.  [The 
timing defect of both of these documents was cured by the 
AOJ's subsequent readjudication of the Veteran's issues on 
appeal and issuance of an SSOC in May 2009.]  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records as well as lay testimony from the Veteran.  
VA examinations were conducted in May 2008 for hearing loss 
and skin disorder.  

A VA examination is not necessary for the Veteran's erectile 
dysfunction claim because, as will be discussed in further 
detail below, the evidence does not establish any pertinent 
symptomatology until many years after service.  Also, an 
examination is not warranted for the Veteran's foot disorder 
claim, as new and material evidence has not been received to 
reopen this previously-denied issue.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(3).  

The Board notes that the Veteran's service medical records do 
not appear to be complete and that all efforts to obtain 
these documents have been exhausted.  In such circumstances, 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. 
App. 215, 217 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The following analysis has been undertaken with 
this heightened duty in mind.  

II.  Analysis

        A.  New And Material Evidence-Foot Disorder, To Include 
Flat Feet

In December 1997, the RO denied service connection for a foot 
disorder characterized as flat feet.  According to evidence 
available at that time, the preinduction service examination 
in April 1968 showed that the Veteran complained that his 
arches had been giving him trouble.  Clinically, the 
Veteran's feet were abnormal, and he was noted to have bad 
arches.  No treatment was shown in service.  

The first treatment for foot problems post-service was in 
June 1997, when the Veteran complained of bilateral toe, 
arch, and heel pains.  Bilateral hammertoes were assessed.  
Also, the Veteran had severe collapse of his medial column 
bilaterally with nonweightbearing and in gait.  On VA 
examination in October 1997, severe fixed pes planus, 
bilaterally hammertoes, and midfoot degenerative changes were 
assessed.  

Based on this evidentiary posture [to include a pre-service 
history of a fractured foot (including the Veteran's own 
statements) and no evidence of treatment for a foot disorder 
in, or shortly after, service-despite evidence of a current 
foot disability], the RO concluded in December 1997 that the 
Veteran's flat feet existed prior to service and that there 
was no chronic aggravation of a pre-existing foot condition 
during active duty.  

Although notified of the RO's December 1997 decision, the 
Veteran did not initiate an appeal of that denial.  The RO's 
December 1997 rating decision is, therefore, final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is received, a claim will be 
reopened.  38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156(a), a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 

For the purpose of determining if evidence is new and 
material, its credibility is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Initially, the Board acknowledges that, since December 1997, 
the Veteran has continued to describe foot problems, 
including pain, since service.  Such assertions are 
duplicative of those contentions that the Veteran made at the 
time of the prior denial of his claim in December 1997.  

Further, medical evidence received since December 1997 
includes a report of an April 2003 VA examination, at which 
time pes planus was diagnosed.  On further examination in May 
2003, bilateral plantar fasciitis and hammertoes were shown.  
On VA evaluation in August 2005, the Veteran complained of 
ankle pain, and pes planus with pronatory symptoms was 
assessed.  

Of particular significance is the fact that the additional 
medical records received since December 1997 simply reflect 
recent, or current, foot treatment.  These documents do not 
address the matter of whether the Veteran's pre-service foot 
problems were aggravated beyond their natural progression 
during his active duty.  Accordingly, the Board finds that 
these records do not raise a reasonable possibility of 
substantiating the claim.  

Consequently, the Board concludes that the additional 
evidence received since the RO's December 1997 denial of 
service connection for a foot disability, to include pes 
planus, is not new and material, as contemplated by the 
pertinent law and regulations, and cannot serve as a basis to 
reopen the Veteran's claim for service connection for such a 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

	B.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

        1.  Hearing Loss

Organic disease of the nervous system may be presumed to have 
been incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).  

The Veteran claims that he has hearing loss as a result of 
in-service noise exposure.  See, e.g., December 2003 hearing 
transcript.  Significantly, however, evidence of record does 
not support his contentions.  First, hearing loss was not 
shown in service or until many years thereafter.  (An April 
2003 VA examination appears to be the first medical finding 
of hearing loss.)  

Hearing loss disability is not currently demonstrated.  On VA 
examination in May 2008, the Veteran stated that he had been 
exposed to noise in service, when he loaded ordinance onto 
jet aircraft, was stationed on flight decks, and had sleeping 
quarters under the flight decks.  Pure tone thresholds could 
not be determined in May 2008.  According to the examiner, 
despite counseling throughout testing, the Veteran "could 
not or would not provide accurate and repeatable volunteered 
responses to presented speech and puretone stimuli which . . 
. [could] be used for rating purposes, . . . [and the] 
initial responses were supra-threshold, and not consistent 
with speech reception thresholds."  The examiner further 
explained that a tympanometry indicated normal middle ear 
function and that bone conduction responses were markedly 
better than air conduction responses (which strongly 
suggested a large non-organic overlay).  

An addendum dated one week later indicates that the 
audiologist conducting a previous audiological evaluation in 
November 2006 had "similar difficulties in obtaining 
accurate responses . . . [but] no difficulty communicating 
with . . . [this] veteran."  

In a second addendum dated later in May 2008, a VA physician 
explained that he and the audiologist who had conducted the 
examination earlier that month had reviewed the claims 
folder.  Both of these medical professionals concluded that 
they had not "encountered a problem communicating with the 
veteran."  In any event, they opined that any hearing loss 
that the Veteran may have is "less likely than not" related 
to military noise exposure, in light of the absence of 
hearing loss until many years after service.  

Based on the evidence, it is unclear whether the Veteran has 
hearing loss disability as defined by 38 C.F.R. § 3.385, as 
his testing responses were invalid during the May 2008 VA 
examination and the examiner then indicated that there had 
been similar difficulties during an earlier examination 
attempt.  In any event, even if the Veteran were found to 
have hearing loss, such pathology has been found (as is 
illustrated with the May 2008 medical opinion) not to be 
associated with service and was not shown until many years 
after the Veteran's discharge from service.  

Accordingly, service connection is not warranted for hearing 
loss disability.  The preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

        2.  Disability Manifested By Erectile Dysfunction

Erectile dysfunction is not shown in service or for many 
years after service.  Indeed, the first impression of 
erectile dysfunction was noted in a private treatment record 
from the Hampton Clinic dated in April 2003.  No medical 
evidence provides a diagnosis of a disability manifested by 
erectile dysfunction or associates such symptomatology with 
his service.  

In this regard, the Board notes that, at the December 2003 
hearing, the Veteran testified that, although erectile 
dysfunction was not diagnosed until 7 years beforehand, he 
had actually begun having sexual dysfunction in service 
following in-service nonspecific urethritis, circumcision, 
and being given salt peter (to discourage erections).  
Further review of the file indicates, however, that, when the 
Veteran filed a claim for service connection for flat feet in 
May 1997, he made no mention of erectile dysfunction.  In 
fact, he did not file a claim for service connection for 
erectile dysfunction until 2002.  

Of particular significance to the Board is the absence of any 
objective evidence of erectile dysfunction prior to 2003.  
The lack of such evidence persuades the Board that any 
current disability manifested by erectile dysfunction was not 
manifest in service or indeed until many years thereafter.  
In this regard, the Board points out that the file contains 
no medical opinion associating any such current problems to 
service.  

Accordingly, service connection is not warranted for a 
disability manifested by erectile dysfunction.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).  

        3.  Skin Disorder

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the diseases set forth in 38 C.F.R. 
§ 3.309(e) shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  

These diseases include chloracne, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (including cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  The term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 
38 C.F.R. § 3.309(e), Note 2 (2008).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2008).  

Indeed, the United States Court of Appeals for the Federal 
Circuit has agreed with VA's interpretation of its 
regulations that "duty or visitation" in the Republic of 
Vietnam contemplates actual presence on the landmass of the 
country.  Haas v. Peake, 525 F.3d 1168, 1186 (Fed. Cir. 
2008), cert. denied, 129 S. Ct. 1002 (2009).  Thus, a veteran 
who never went ashore from the ship on which he served in 
Vietnamese coastal waters is not entitled to a presumption of 
service connection for disabilities claimed as due to 
exposure to herbicides, including Agent Orange.  Id.  

Here, the Veteran maintains that he spent "some time" in 
Vietnam handling mail.  See, e.g., December 2003 hearing 
transcript at 8.  Service personnel records acknowledge the 
Veteran's naval service, including his Vietnam service from 
November 1971 to June 1972.  These documents are, however, 
unclear as to whether such a notation means that the Veteran 
actually served in-country during that time.  In any event, 
the Board resolves reasonable doubt in favor of the Veteran 
and will presume that he did indeed serve at least part of 
his Vietnam service in country.  

There are no service medical records showing any skin 
disorder.  The Veteran claimed service connection for 
chloracne in July 2002.  On VA examination in April 2003, the 
Veteran described Agent Orange exposure circumstances in 
service.  Clinically, he had a small cyst on his right 
buttocks and a senile keratosis on his left buttocks.  There 
was no acne eruption on his face or evident neoplasms.  
During the Veteran's hearing in December 2003, he stated that 
he was diagnosed with chloracne during a VA examination a 
year or 2 beforehand.  On VA evaluation in July 2005, the 
Veteran had seborrheic keratoses over his face.  

On VA examination in May 2008, the Veteran stated that he 
first saw a doctor for his rash about 10 years beforehand, at 
the time of an Agent Orange exposure examination.  He stated 
that the onset of his rash problems was in 1973 when he used 
lotion which got rid of the rash in a few weeks.  He stated 
that the skin area involved would flake and have a whitish 
flaky material that would fall off.  He would then apply 
lotions and creams and the rash would clear.  He had noted 
trouble on his feet with dry skin.  He stated that on 
occasion, due to scratching, he would get some infected skin 
areas that would cause a furuncle-like infection and require 
antibiotic ointment.  

On physical examination, there was no rash noted anywhere on 
the Veteran's body.  There was some whitish dry skin noted on 
his feet, and some calluses on the dorsal surface of his 
toes.  None of them were inflamed or tender to palpation.  
The diagnoses were recurrent dermatitis (with no current 
evidence on examination of any rash) and xerosis and calluses 
of both feet with some whitish flaking from skin.  In light 
of the absence of treatment for skin problems in his VA 
medical records until recently, the examiner concluded that 
he was unable to render an opinion regarding the etiology of 
any skin problem without resorting to mere speculation.  

In light of the evidence, the Board concludes that service 
connection is not warranted for a skin disorder.  The only 
skin disorder presumptively service-connectable based on 
Agent Orange exposure is chloracne, which is not shown.  

However, the Veteran may establish service connection with 
proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  In this regard, the Board notes 
that a skin disorder was not diagnosed until many years after 
service and that the claims folder contains no competent 
evidence associating any such current disorder with service 
(including in-service herbicide exposure).  

As a lay person, the Veteran is not competent to diagnose a 
disability or to render an opinion concerning the etiology of 
a diagnosed disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  

Consequently, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a skin disorder, to include as a result of 
in-service exposure to herbicides.  There is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for a 
foot disorder, including flat feet, is denied.  

Service connection for hearing loss is denied.

Service connection for a disability manifested by erectile 
dysfunction is denied.  

Service connection for a skin disorder, including as a result 
of in-service herbicide exposure, is denied.  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


